Name: 2009/422/EC: Commission Decision of 26Ã May 2009 amending Decision 2003/135/EC as regards the eradication and emergency vaccination plans for classical swine fever in feral pigs in certain areas of Germany (notified under document number C(2009) 3953)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  means of agricultural production;  Europe;  agricultural activity
 Date Published: 2009-06-03

 3.6.2009 EN Official Journal of the European Union L 137/42 COMMISSION DECISION of 26 May 2009 amending Decision 2003/135/EC as regards the eradication and emergency vaccination plans for classical swine fever in feral pigs in certain areas of Germany (notified under document number C(2009) 3953) (Only the French and German texts are authentic) (2009/422/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (1), and in particular Articles 16(1) and 20(2) thereof, Whereas: (1) Commission Decision 2003/135/EC of 27 February 2003 on the approval of the plans for the eradication of classical swine fever and the emergency vaccination of feral pigs against classical swine fever in Germany, in the federal states of Lower Saxony, North Rhine-Westphalia, Rhineland-Palatinate and Saarland (2) was adopted as one of a number of measures to combat classical swine fever. (2) Germany has informed the Commission about the recent evolution of that disease in feral pigs in certain areas of the federal state of Rhineland-Palatinate. (3) New cases of classical swine fever in feral pigs in the south of Rhineland-Palatinate have been reported. Accordingly, the plans for eradication and emergency vaccination of feral pigs for classical swine fever need to be applied in that area. (4) Decision 2003/135/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2003/135/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Federal Republic of Germany and the French Republic. Done at Brussels, 26 May 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 316, 1.12.2001, p. 5. (2) OJ L 53, 28.2.2003, p. 47. ANNEX ANNEX 1. AREAS WHERE ERADICATION PLANS ARE IN PLACE A. In the federal state Rhineland-Palatinate (a) In the Kreis Ahrweiler: the municipalities Adenau and Altenahr. (b) In the Landkreis Vulkaneifel: in the municipality Obere Kyll the localities Birgel, Esch, Feusdorf and JÃ ¼nkerath, in the municipality Hillesheim the localities Berndorf, Dohm-Lammersdorf, Hillesheim, Kerpen, Nohn, Oberehe-Stroheich, Ã xheim, Walsdorf and Wiesbaum, in the municipality Daun the locality Dreis-BrÃ ¼ck, in the municipality Kelberg the localities Beinhausen, Bodenbach, Bongard, Borler, Boxberg, BrÃ ¼cktal, Drees, Gelenberg, Kelberg, Kirsbach, Neichen, Nitz, Reimerath and Welcherath. (c) The Kreise Altenkirchen and Neuwied. (d) In the Kreis Westerwald: the municipalities Bad Marienberg, Hachenburg, Ransbach-Baumbach, Rennerod, Selters, Wallmerod and Westerburg, the municipality HÃ ¶hr-Grenzhausen north of the motorway A48, the municipality Montabaur north of the motorway A3 and the municipality Wirges north of the motorways A48 and A3. (e) In the Landkreis SÃ ¼dwestpfalz: in the municipality Pirmasens-Land the localities KrÃ ¶ppen southeast of the L483, Vinningen southeast of the L478 and L484, Schweix, Hilst, Trulben and Eppenbrunn, in the municipality Dahner Felsenland the localities Bobenthal, Bruchweiler-BÃ ¤renbach, Bundenthal, Erlenbach bei Dahn, Fischbach bei Dahn, Hirschthal, Ludwigswinkel, Niederschlettenbach, Nothweiler, Rumbach and SchÃ ¶nau (Pfalz). (f) In the Landkreis SÃ ¼dwestpfalz the municipalities Thaleischweiler-FrÃ ¶schen, Waldfischbach-Burgalben and Wallhalben. (g) In the Kreis Kaiserslautern the municipalities BruchmÃ ¼hlbach-Miesau in the south of the motorway A6, Kaiserslautern-SÃ ¼d and Landstuhl. (h) The city of Kaiserslautern in the south of the motorway A6. B. In the federal state North Rhine-Westphalia (a) In the Kreis Euskirchen: the city Bad MÃ ¼nstereifel, in the city Mechernich the localities Antweiler, Harzheim, Holzheim, Lessenich, RiÃ dorf, Wachendorf and Weiler am Berge, in the city Euskirchen the localities of Billig, Euenheim, Euskirchen, Flamersheim, Kirchheim, Kuchenheim, Kreuzweingarten, Niederkastenholz, Palmersheim, Rheder, Roitzheim, Schweinheim and Stotzheim, in the municipality of Nettersheim the localities Bouderath, Buir, Engelgau, Frohngau, HolzmÃ ¼hlheim, Pesch, Tondorf und Roderath, in the municipality Dahlem the locality Dahlem and the municipality Blankenheim, except the locality Blankenheimer Wald. (b) In the Rhein-Sieg-Kreis: in the city Meckenheim the localities Ersdorf and Altendorf, in the city Rheinbach the localities Oberdrees, Niederdrees, Wormersdorf, Todenfeld, Hilberath, Merzbach, Irlenbusch, Queckenberg, Kleinschlehbach, GroÃ schlehbach, Loch, Berscheidt, Eichen and Kurtenberg, in the municipality of Swisttal the localities Miel and Odendorf, the cities Bad Honnef, KÃ ¶nigswinter, Hennef (Sieg), Sankt Augustin, Niederkassel, Troisdorf, Siegburg and Lohmar and the municipalities Neunkirchen-Seelscheid, Eitorf, Ruppichteroth, Windeck and Much. (c) In the Kreis Siegen-Wittgenstein in the municipality Kreuztal the localities Krombach, Eichen, Fellinghausen, Osthelden, Junkernhees and Mittelhees, in the city Siegen the localities Sohlbach, DillnhÃ ¼tten, Geisweid, Birlenbach, Trupbach, Seelbach, Achenbach, Lindenberg, Rosterberg, RÃ ¶dgen, Obersdorf, Eisern and Eiserfeld, the municipalities Freudenberg, Neunkirchen and Burbach, in the municipality Wilnsdorf the localities Rinsdorf and Wilden. (d) In the Kreis Olpe in the city Drolshagen the localities Drolshagen, LÃ ¼despert, Schlade, HÃ ¼tzemert, Feldmannshof, Gipperich, Benolpe, Wormberg, Gelsingen, Husten, Halbhusten, Iseringhausen, Brachtpe, Berlinghausen, Eichen, Heiderhof, Forth and Buchhagen, in the city Olpe the localities Olpe, Rhode, SaÃ micke, Dahl, Friedrichsthal, Thieringhausen, GÃ ¼nsen, Altenkleusheim, Rhonard, Stachelau, LÃ ¼tringhausen and RÃ ¼blinghausen, the municipality Wenden. (e) In the MÃ ¤rkische Kreis the cities Halver, Kierspe and Meinerzhagen. (f) In the city Remscheid the localities Halle, Lusebusch, Hackenberg, DÃ ¶rper HÃ ¶he, Niederlangenbach, Durchsholz, Nagelsberg, Kleebach, Niederfeldbach, Endringhausen, Lennep, Westerholt, Grenzwall, Birgden, Schneppendahl, Oberfeldbach, Hasenberg, LÃ ¼dorf, Engelsburg, Forsten, Oberlangenbach, Niederlangenbach, Karlsruhe, Sonnenschein, Buchholzen, Bornefeld and Bergisch Born. (g) In the cities KÃ ¶ln and Bonn the municipalities on the right side of the river Rhine. (h) The city Leverkusen. (i) The Rheinisch-Bergische Kreis. (j) The Oberbergische Kreis. 2. AREAS WHERE THE EMERGENCY VACCINATION IS APPLIED A. In the federal state Rhineland-Palatinate (a) In the Kreis Ahrweiler: the municipalities Adenau and Altenahr. (b) In the Landkreis Vulkaneifel: in the municipality Obere Kyll the localities Birgel, Esch, Feusdorf and JÃ ¼nkerath, in the municipality Hillesheim the localities Berndorf, Dohm-Lammersdorf, Hillesheim, Kerpen, Nohn, Oberehe-Stroheich, Ã xheim, Walsdorf and Wiesbaum, in the municipality Daun the locality Dreis-BrÃ ¼ck, in the municipality Kelberg the localities Beinhausen, Bodenbach, Bongard, Borler, Boxberg, BrÃ ¼cktal, Drees, Gelenberg, Kelberg, Kirsbach, Neichen, Nitz, Reimerath and Welcherath. (c) The Kreise Altenkirchen and Neuwied. (d) In the Kreis Westerwald: the municipalities Bad Marienberg, Hachenburg, Ransbach-Baumbach, Rennerod, Selters, Wallmerod and Westerburg, the municipality HÃ ¶hr-Grenzhausen north of the motorway A48, the municipality Montabaur north of the motorway A3 and the municipality Wirges north of the motorways A48 and A3. (e) In the Landkreis SÃ ¼dwestpfalz: in the municipality Pirmasens-Land the localities KrÃ ¶ppen southeast of the L483, Vinningen southeast of the L478 and L484, Schweix, Hilst, Trulben and Eppenbrunn, in the municipality Dahner Felsenland the localities Bobenthal, Bruchweiler-BÃ ¤renbach, Bundenthal, Erlenbach bei Dahn, Fischbach bei Dahn, Hirschthal, Ludwigswinkel, Niederschlettenbach, Nothweiler, Rumbach and SchÃ ¶nau (Pfalz). (f) In the Landkreis SÃ ¼dwestpfalz the municipalities Thaleischweiler-FrÃ ¶schen, Waldfischbach-Burgalben and Wallhalben. (g) In the Kreis Kaiserslautern the municipalities BruchmÃ ¼hlbach-Miesau in the south of the motorway A6, Kaiserslautern-SÃ ¼d and Landstuhl. (h) The city of Kaiserslautern in the south of the motorway A6. B. In the federal state North Rhine-Westphalia (a) In the Kreis Euskirchen: the city Bad MÃ ¼nstereifel, in the city Mechernich the localities Antweiler, Harzheim, Holzheim, Lessenich, RiÃ dorf, Wachendorf and Weiler am Berge, in the city Euskirchen the localities of Billig, Euenheim, Euskirchen, Flamersheim, Kirchheim, Kuchenheim, Kreuzweingarten, Niederkastenholz, Palmersheim, Rheder, Roitzheim, Schweinheim and Stotzheim, in the municipality of Nettersheim the localities Bouderath, Buir, Engelgau, Frohngau, HolzmÃ ¼hlheim, Pesch, Tondorf und Roderath, in the municipality Dahlem the locality Dahlem and the municipality Blankenheim, except the locality Blankenheimer Wald. (b) In the Rhein-Sieg-Kreis: in the city Meckenheim the localities Ersdorf and Altendorf, in the city Rheinbach the localities Oberdrees, Niederdrees, Wormersdorf, Todenfeld, Hilberath, Merzbach, Irlenbusch, Queckenberg, Kleinschlehbach, GroÃ schlehbach, Loch, Berscheidt, Eichen and Kurtenberg, in the municipality of Swisttal the localities Miel and Odendorf, the cities Bad Honnef, KÃ ¶nigswinter, Hennef (Sieg), Sankt Augustin, Niederkassel, Troisdorf, Siegburg and Lohmar and the municipalities Neunkirchen-Seelscheid, Eitorf, Ruppichteroth, Windeck and Much. (c) In the Kreis Siegen-Wittgenstein in the municipality Kreuztal the localities Krombach, Eichen, Fellinghausen, Osthelden, Junkernhees and Mittelhees, in the city Siegen the localities Sohlbach, DillnhÃ ¼tten, Geisweid, Birlenbach, Trupbach, Seelbach, Achenbach, Lindenberg, Rosterberg, RÃ ¶dgen, Obersdorf, Eisern and Eiserfeld, the municipalities Freudenberg, Neunkirchen and Burbach, in the municipality Wilnsdorf the localities Rinsdorf and Wilden. (d) In the Kreis Olpe in the city Drolshagen the localities Drolshagen, LÃ ¼despert, Schlade, HÃ ¼tzemert, Feldmannshof, Gipperich, Benolpe, Wormberg, Gelsingen, Husten, Halbhusten, Iseringhausen, Brachtpe, Berlinghausen, Eichen, Heiderhof, Forth and Buchhagen, in the city Olpe the localities Olpe, Rhode, SaÃ micke, Dahl, Friedrichsthal, Thieringhausen, GÃ ¼nsen, Altenkleusheim, Rhonard, Stachelau, LÃ ¼tringhausen and RÃ ¼blinghausen, the municipality Wenden. (e) In the MÃ ¤rkische Kreis the cities Halver, Kierspe and Meinerzhagen. (f) In the city Remscheid the localities Halle, Lusebusch, Hackenberg, DÃ ¶rper HÃ ¶he, Niederlangenbach, Durchsholz, Nagelsberg, Kleebach, Niederfeldbach, Endringhausen, Lennep, Westerholt, Grenzwall, Birgden, Schneppendahl, Oberfeldbach, Hasenberg, LÃ ¼dorf, Engelsburg, Forsten, Oberlangenbach, Niederlangenbach, Karlsruhe, Sonnenschein, Buchholzen, Bornefeld and Bergisch Born. (g) In the cities KÃ ¶ln and Bonn the municipalities on the right side of the river Rhine. (h) The city Leverkusen. (i) The Rheinisch-Bergische Kreis. (j) The Oberbergische Kreis.